09-0232-cv
     Falso v. Sutherland Global Servs.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29 th day of April, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                JOSEPH M. McLAUGHLIN,
 9                ROBERT D. SACK,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       Anthony Falso,
14                Plaintiff-Appellant,
15
16                    -v.-                                               09-0232-cv
17
18       Sutherland Global Services, Kristine
19       Barlett, Maria Smith, Angela Sorrell,
20                Defendants-Appellees,
21
22       Sheila Andelson, Rebecca Klimek,
23       Valerie Moschiano, James Nichols,
24       Pamela Sheets,
25                Defendants.
26       - - - - - - - - - - - - - - - - - - - -X
27


                                                  1
1    FOR APPELLANT:         Anthony Falso, pro se, Rochester,
2                           NY.
3
4    FOR APPELLEE:          Linda Prestegaard, Phillips Lytle
5                           LLP, Rochester, NY.
6
7         Appeal from a judgment of the United States District
8    Court for the Western District of New York (Larimer, J.).

 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
10   AND DECREED that the judgment of the district court be
11   AFFIRMED.

12        Anthony Falso, pro se, appeals from a January 13, 2009
13   judgment of the United States District Court for the Western
14   District of New York (Larimer, J.). Falso claims, inter
15   alia, employment discrimination and a hostile work
16   environment violative of the Americans with Disabilities Act
17   (“ADA”), 42 U.S.C. § 12101 et seq. In the order relevant to
18   this appeal, the district court dismissed Falso’s claims,
19   directing summary judgment for the defendants. We otherwise
20   assume the parties’ familiarity with the underlying facts,
21   the case’s procedural history, and the issues on appeal.

22        The grant of summary judgment is reviewed de novo.
23   E.g. Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300
24   (2d Cir. 2003). Summary judgment is appropriate where,
25   drawing “all factual inferences . . . in favor of the
26   non-moving party[,] . . . there are no genuine issues of
27   material fact and . . . the moving party is entitled to
28   judgment as a matter of law.” Id. (citation omitted). On
29   review, we find no error, and affirm for substantially the
30   reasons stated by the district court in its summary judgment
31   order.

32        We have considered Falso’s remaining arguments and find
33   them to be without merit. The district court’s judgment is
34   accordingly AFFIRMED.

35
36                              FOR THE COURT:
37                              CATHERINE O’HAGAN WOLFE, CLERK
38




                                  2